Citation Nr: 1309885	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  08-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial compensable rating for residuals of a healed laceration of the left knee.

3.  Entitlement to an effective date earlier than November 14, 1996, for the grant of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to November 14, 1996, for the grant of service connection for chloracne.

5.  Entitlement to an initial rating in excess of 10 percent for chloracne and scarring  of the face and neck from November 14, 1996.

6.  Entitlement to an initial compensable rating for chloracne scars of the upper back, anterior chest, and penis from November 14, 1996

7.  Entitlement to a rating in excess of 50 percent for chloracne, from December 14, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2006, April 2009, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In March 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in regard to the claims of entitlement to service connection for a right knee disability, an initial compensable rating for residuals of a healed laceration of the left knee, and an effective date earlier than November 14, 1996, for the grant of service connection for PTSD.
2.  In a May 1993 rating decision, the RO denied entitlement to service connection for chloracne.

3.  The Veteran did not file a notice of disagreement or submit additional relevant evidence within one year of the letter notifying him of the May 1993 rating decision; and the decision became final.

3.  On November 14, 1996, the Veteran submitted an application to reopen his previously denied claim for entitlement to service connection for chloracne; the RO denied his application to reopen in February 1997 and the Veteran appealed this decision.

4.  In a February 2000 decision, the Board reopened the Veteran's claim of entitlement to service connection for chloracne and subsequently granted the Veteran's claim in a July 2006 decision.  

5.  In an October 2006 rating decision, the RO granted service connection and assigned a 50 percent rating for the Veteran's chloracne, effective December 14, 2002.  The Veteran filed a notice of disagreement with the December 14, 2002, effective date of the grant of service connection.

6.  In a June 2008 Statement of the Case (SOC), the RO essentially granted an earlier effective date of November 14, 1996, for the grant of service connection for chloracne.

7.  For the entire period prior to December 14, 2002, the Veteran's chloracne scars of the face and neck were no more than moderate and disfiguring, did not cause limitation of motion in the head or neck, and were unstable.

8.  For the entire period prior to December 14, 2002, the Veteran's chloracne scars of the back, chest, and penis, were superficial and stable; they were not poorly nourished with repeated ulceration, tender and painful on objective demonstration, or unstable.

9.  For the entire period from December 14, 2002, the Veteran's chloracne, at most, meets four of the eight characteristics of disfigurement.  The Veteran's dermatitis of the face, chest, and back affects no more than 33 percent of the exposed areas and no more than 20 percent of the entire body; chloracne affects 40 percent or more of face and neck.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for a right knee disability, an initial compensable rating for residuals of a healed laceration of the left knee, and an effective date earlier than November 14, 1996, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for an effective date earlier than November 14, 1996 for the grant of service connection for chloracne have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

3.  The criteria for an initial rating in excess of 10 percent for chloracne and scarring of the face and neck prior to December 14, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes (DCs) 7800, 7805, 7806 (prior to and following August 30, 2002).

4.  The criteria for an initial compensable rating chloracne scars of the upper back, anterior chest, and penis prior to December 14, 2002, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, DCs 7800, 7803-7806 (prior to and following August 30, 2002).

5.  The criteria for a rating in excess of 50 percent rating for chloracne, from December 14, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, DCs 7800, 7806 (prior to  and following August 30, 2002); 7829 (effective August 30, 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

The record reflects that the Veteran perfected an appeal of an April 2009 rating decision which granted service connection for PTSD, effective November 14, 1996 (the Veteran sought an effective date earlier than November 14, 1996 for the grant of service connection); and a June 2009 rating decision which denied service connection for a right knee disability and granted service connection and assigned an noncompensable rating for residuals of a healed laceration of the left knee.  Thereafter, in March 2012, the Board received written notification from the Veteran of his desire to withdraw the appeal for these claims.

The Board finds that this written statement qualifies as a valid withdrawal of the issues of entitlement to service connection for these claims.  See 38 C.F.R. § 20.202.  Accordingly, these claims are dismissed.

II.  Earlier Effective Date

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i)  (2012).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2)  (2012).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2012).

The effective date provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case.  First, if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred, the date entitlement arose.  38 C.F.R. § 3.400(o)(1) (2012).  

If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2012).  Or, if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2012).

The pertinent provisions of 38 C.F.R. § 3.400 (2012) direct that:

(q)  New and material evidence (§ 3.156) other than service department records.  (1) Received within appeal period or prior to appellate decision.  The effective date will be as though the former decision had not been rendered.  See §§ 20.1103, 20.1104 and 20.1304(b)(1) of this chapter.  (2)  Received after final disallowance.  Date of receipt of new claim or date entitlement arose, whichever is later.  

The provisions of 38 C.F.R. § 3.156 (2012) clarify, in pertinent part, that:

(a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

(b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

In applying 38 C.F.R. § 3.156(b) to claims for earlier effective dates, the Court has held that:

Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final. 38 C.F.R. § 3.156(b) (2009); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2009) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Thus, if such new and material evidence had been submitted and had not been acted upon, Mr. King's claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) (2009) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").  King v. Shinseki, 23 Vet. App. 464, 466-467 (2010).

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether formal or informal, must be in writing to be considered a claim or application for benefits.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran seeks an effective date earlier than November 14, 1996, for the grant of service connection for chloracne.  In his December 2006 notice of disagreement, the Veteran stated that he disagreed with the November 14, 1996 effective date of service connection on the basis that he was treated for chloracne during service.  He also pointed out that his original claim for service connection was filed in 1991.  In the January 2013 brief, the Veteran alleged that he was not properly notified of previous denials for service connection to include from his initial filing date of October 4, 1991.

The Veteran filed an initial claim for service connection for chloracne in October 1991, which was received by VA on October 4, 1991.  A second claim was received by VA on November 6, 1992.  A May 1993 rating decision denied the Veteran's claim.  In May 1994, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision; thereafter, it would become final.  However, the Veteran did not appeal that decision (or submit additional relevant evidence) and it did in fact become final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The Veteran filed a third claim for service connection for chloracne that was received by VA on November 14, 1996.  In a February 1997 rating decision, the RO determined that the Veteran had not submitted new and material evidence sufficient to reopen the previously denied claim.  However, in an April 1997 rating decision, the RO denied the claim for service connection for chloracne on the merits, and this denial was appealed by the Veteran.

In a February 2000 decision, the Board reopened the Veteran's claim of entitlement to service connection for a skin disorder (chloracne) and remanded the claim for further development.  In a July 2006 decision, the Board granted service connection for chloracne, to include as secondary to exposure to herbicides.  Pursuant to that grant, in an October 2006 rating decision, the RO granted service connection for chloracne and assigned a 50 percent rating effective December 14, 2002.  The Veteran was notified of this decision, and his appellate rights, by letter dated November 2006, and in December 2006, filed a notice of disagreement with the December 14, 2002, effective date of the grant of service connection.  In a June 2008 SOC, the RO essentially granted an earlier effective date of November 14, 1996, for the grant of service connection for chloracne, the date the Veteran's reopened claim was received. 

As noted above, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r) (2012). 

In this case, the December 2002 VA examiner has opined that the Veteran's in-service exposure to Agent Orange led to his skin disorders.  Thus, the date the Veteran's reopened claim was received (November 14, 1996) is later than the date entitlement to service connection arose.  Accordingly, November 14, 1996 is the appropriate effective date for the grant of service connection for chloracne.

Once a decision becomes final, the law provides that the decision will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error (CUE).  38 C.F.R. § 3.104(a), 3.105(a).

In this regard, the Veteran has not raised the issue of CUE in this claim.  Nor does he contend, and a review of the record does not show, that he submitted additional relevant evidence within one year of the May 1994 letter notifying him of the May 1993 rating decision which subsequently became final.  Rather, the Veteran's main contention, a restated in the January 1993 brief, is that "he was not properly notified of previous denials for service connection, to include from his initial file date of October 14, 1991" and that "due to his not receiving proper notification of a rating pertaining to said claim" that he is entitled to an effective date earlier than November 14, 1996 for the grant of service connection for chloracne.  While the Veteran's contention lacks specificity, it appears that the Veteran has alleged that the VA's alleged failure to properly notify him of the May 1993 rating decision, which initially denied his October 1991 claim for service connection for chloracne, led to his failure to appeal the May 1993 denial. 

However, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

A review of the claims file does not show that the May 1994 letter that notified the Veteran of the May 1993 decision was returned as undeliverable nor has the Veteran submitted any evidence that he was not properly notified of the May 1993 decision, other than his lay allegation that VA failed to properly notify him of the same.  He did not allege that he did not receive the letter or state that it was mailed to an incorrect mailing address.  Therefore, this argument is without merit.  Absent clear evidence to the contrary, VA is entitled to the presumption that they properly notified the Veteran of the May 1993 rating decision in a May 1994 letter.  Here, the Veteran has failed to present clear evidence that VA failed to properly notify him of the May 1993 denial.

Based on the above, the Board finds that the RO properly assigned an effective date of November 14, 1996 to the grant of service connection for chloracne based on the date the Veteran submitted his reopened claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of this appeal, the criteria for rating skin disabilities were revised twice.  The first revision was effective from August 30, 2002.  67 Fed. Reg. 49, 590-96 (July 31, 2002); 67 Fed. Reg. 58,448 (September 16, 2002).  The regulations pertaining to rating skin disabilities were again revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration of the revised regulations.  Although there was no specific request in this case, the RO nonetheless considered the revised regulations as noted the July 2011 supplemental statement of the case.  As such, the Board will also consider the newest criteria, as well as the criteria in effect prior to, and as of, August 30, 2002.

Historically, in an October 2006 rating decision, the Veteran was awarded service connection and assigned a 50 percent rating for chloracne, from December 14, 2002, pursuant to Diagnostic Codes 7829-7800.  In a June 2008 SOC, the RO assigned a 10 percent rating for chloracne, including scarring of the face and neck, effective November 14, 1996, pursuant to Diagnostic Code 7800.  A noncompensable rating for chloracne scars of the upper back, anterior chest, and penis was assigned from November 14, 1996, pursuant to Diagnostic Code 7805.  A 50 percent rating was assigned for chloracne, from December 14, 2002, pursuant to Diagnostic Code 7829-7800.

Prior to August 30, 2002, the rating schedule read as follows: 

Disfiguring scars of the head, face, or neck, a 10 percent evaluation is warranted for moderate disfigurement.  A 30 percent rating is warranted for severe disfigurement, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  A 50 percent rating is warranted for complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  When in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating under Code 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for Central Office rating, with several unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

Superficial scars that are poorly nourished with repeated ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).

Scars which are superficial and tender and painful on objective demonstration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

Scars that limit the function of any part affected are rated based upon limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Dermatitis or eczema warrants a 10 percent rating for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating is warranted for constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent is warranted for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or when the disability is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Prior to the August 2002 regulatory change, DCs 7801 and 7802 governed only burn scars, which is not applicable here.  38 C.F.R. § 4.118, DC 7800-7802 (2001).  DCs 7807 through 7819 are not applicable in this instance, as the medical evidence does not show that the Veteran had any of those conditions.

Beginning on August 30, 2002, the rating schedule reads as follows: 

Under Diagnostic Code 7800, eight "characteristics of disfigurement" are set forth for evaluation purposes.  These include: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800 (2002).

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows:  area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7801 (2002).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note 2.

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7802 (2002).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note 2. 

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2003). 

Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7804 (2002).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.
Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Dermatitis or eczema warrants a 10 percent rating when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Diagnostic Code 7829, which pertains to chloracne, was added to the criteria for rating disabilities of the skin, effective August 30, 2002.  Parenthetically, the Board notes that Diagnostic Code 7828 pertains to acne and is identical to Diagnostic Code 7829 for chloracne, so it is more appropriate to apply the diagnostic code that best fits the Veteran's diagnosis and the Board will evaluate the Veteran's skin disorder(s) under this Diagnostic Code.

Under Diagnostic Code 7829, chloracne warrants a 10 percent rating for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, for deep acne other than on the face or neck.  A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Chloracne may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7829 (2002).

Diagnostic Codes 7807 through 7827, and 7830 through 7833 are not applicable in this instance, as the medical evidence does not show that the Veteran had any of those conditions.  Parenthetically, Diagnostic Codes 7828 and 7829 were not revised in August 30, 2002.  Accordingly, the Board finds that Diagnostic Code 7829, which pertains to chloracne, remains the most appropriate code to rate the Veteran's chloracne.  The Board notes that the record reflects a diagnosis of urticaria, but as the lay and medical evidence does not demonstrate that the Veteran had recurrent episodes of urticaria that occurred at least four times during a 12-month period, Diagnostic Code 7825 is inapplicable.

Beginning on October 23, 2008, the rating schedule reads as follows: 

Beginning October 23, 2008, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated under Diagnostic Code 7801. 

For these scars: Area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating; Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating; Area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating;  Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  

A deep scar is one associated with underlying soft tissue damage. 

If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, a separate evaluation is assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk, and a separate evaluation is assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Separate evaluations are combined under § 4.25.  38 C.F.R. §4.118, Diagnostic Code 7801. 

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation, which is the maximum elevation under this code. 

Note (1) under that code provides a superficial scar is one not associated with underlying soft tissue damage. 

Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118 (2012). 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation. 

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (2012).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2012).

The relevant treatment records include a January 1997 letter from a private doctor which states that the Veteran had been a patient since 1988 and was seen 6 to 8 times a year for treatment with a diagnosed that included chloracne.

The Veteran was afforded a VA skin examination in April 1997 at which time he presented with a history of acne onset in 1969 intermittently treated with Tetracycline since then, with his last treatment in January 1997.  The acne came and went away within a few months, leaving only scarring.  Subjectively, the Veteran complained of scarring on the face, upper back, upper chest, and on skin of the penis.  Occasionally, he could expuss material from lesions on his back.

Objectively, there was moderate scarring on the face, upper back, and to a mild degree on anterior chest skin.  Occasionally, 2 to 3 closed comedones were noted on the posterior back.  There was no significant scarring on penis skin and no current inflamed cysts.  The skin disorder was described as mostly chloracne with mostly residual scarring on the face, upper back, and anterior chest.  There was no active inflammation, but a few comedones and 20-30 small cysts on the back consistent with sebaceous cysts/acne cysts.  He was diagnosed with inactive chloracne with moderate scarring.

Private treatment records include an August 1998 letter which states that shortly after his exposure to chemicals at a chemical dump in 1969, the Veteran developed acne which progressively worsened and became a cystic, scarring type of deep acne.

A March 2000 VA treatment record shows that he had a problem with acne scars that were repugnant.  Tetracycline provided no real relief and he was also using Accutane.  A July 2000 treatment record indicates that multiple skin lesions were excised on the right parietal and posterior thorax regions.  There were also skin tags on his inner thighs which were removed.  The diagnosis was of an inclusion cyst.  In January 2002, he gave a history of chloracne treated with tetracycline and Retin A.  He was noted to have irregular skin with scarring and pits on his face, but there were no active pustules.  The diagnosis was chloracne.

The Veteran was afforded a VA skin diseases examination in December 2002 and the claims file was reviewed.  The Veteran stated that he had teenage acne prior to entering service which was treated with Tetracycline and eventually cleared prior to entering service.  During service, he had an acute eruption of cystic acne that involved his scalp, his face, his penis, the backs of his hands and his feet, that cystic acne lasted approximately 3 to 4 years.  It consisted of multiple orange to yellow cysts with purulent drainage.  After the lesions resolved, he had significant scarring involving his face, his neck, and his penis.  Over the last ten years, he was seen by multiple dermatologists and per history had been diagnosed with chloracne.  Tetracycline was prescribed but did not resolve his symptoms.  The Veteran described no side effects from treatment and denied systemic symptoms from the acne itself, except for slight pain with eruption of the lesions and purulent drainage from the lesions as they resolved.  He denied significant fever or weight loss, and denied any significant impairment of function.

A full body examination was conducted and the examiner noted multiple open follicular orifices on the face with some cystic lesions were noted in the deep portions of the dermis.  No active pustules or papules were noted on the forehead, cheeks, or chin.  Multiple small atrophic scars were noted on the face.  Retroauricularly (behind the ears), on the right and left side were noted several firm cystic spaces with follicular openings.  No purulent drainage were noted between those areas.  Examination of the back and chest revealed multiple small atrophic scars with patulous follicular orifices.  Examination of the dorsal penis revealed several 5 mm dermal nodules with no epidermal connection and no purulent drainage was noted from these lesions.  Skin on the feet, legs, abdomen, and buttocks were noted to be normal.  The acne was superficial with very few comedones and very few superficial cysts.  No deep inflamed nodules or pus-filled cysts were noted.  

The examiner indicated that approximately 90 percent of the face and 100 percent of the neck was affected.  There were multiple scars diffusely on the face, in the retroauricular area, the anterior neck, posterior back, and anterior chest.  Photographs were taken.  Each small atrophic scar was approximately 2-3 mm in diameter wide at its widest point and was not painful on examination or adherent to underlying tissue.  The skin was rather atrophic in texture, but no other abnormalities were noted.  The scars were unstable, but there was no ulceration or breakdown of the skin.  There was slight depression of each scar, but no elevation.  The scars were considered superficial in most areas.  However, there were a few scars that were deeper, mainly limited to the retroauricular area.  There was no inflammation, edema, or keloid formation noted.  The scars were the same color as the normal skin.  There was no gross distortion or asymmetry of the face, induration, inflexibility of the skin in the area of the scars, or limitation of motion or limitation of function caused by the scar.  Color photographs were taken.  The examiner opined that the Veteran did not have acne/chloracne and diagnosed retroauricular cystic spaces with scars.  The examiner also noted multiple nodules on the penis.  The Veteran complained of orange to yellow discoloration of drainage from the acne lesions themselves.

In an August 2008 letter, the Veteran's private physician stated that he was evaluated in June 2008 and that he had scarring due to chloracne on 90 to 95 percent of his neck and 50 to 80 percent of his back and chest.  He stated that there was a slight degree of activity present.

Records from the Social Security Administration (SSA) show that the Veteran was awarded benefits for psychiatric and back disabilities, but stated that chloracne was one of several disabilities, including degenerative bone disease, PTSD, concussion, knees, and hypertension, that limited his ability to work.

The Veteran was afforded a skin diseases VA examination in June 2010 at which time it was noted that his skin condition was constant and had worsened.  He had flare-ups which left behind scars.  He had lesions on his tongue, gums, and the roof of his mouth.  He was not currently on any treatment for his skin condition and did not have any related symptoms.  He had not been diagnosed with any benign or malignant neoplasms of the skin.  It was noted that he suffered from urticaria and had episodes 2 times within the past 12 months and the episode was debilitating and he received treatment for the condition. 

There was evidence of dermatitis located on the face, chest and back that affected  33 percent of the exposed areas and no more than 20 percent of the entire body.  There was evidence of chloracne on the face, chest, and back described as deep with numerous diffuse pitting scars with depigmentation.  Color photographs were taken and submitted.  He was diagnosed with chloracne.
With regard to the effect of the condition of the claimant's usual occupation and daily activities, the Veteran was advised to avoid sunlight and heat exposure.  There were related scars.  When asked to describe the precise location of scars, the examiner noted numerous small pitting facial scars, including the cheeks bilaterally.  Scars were not painful on examination, there was no skin breakdown, and the scar was not superficial (meaning there was underlying soft tissue loss or damage).  The scar was deep (meaning there was underlying soft tissue loss or damage).  However, there was no limitation of motion caused by the scars.  There was no inflammation, edema, or keloid formation.  The examiner certified that all abnormalities found on examination and diagnostics had been addressed.

The Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) skin diseases examination in May 2012 at which time the Veteran presented with a history of acne since 2002 and a long history of skin conditions later diagnosed as chloracne and treated by several dermatologists.  The examiner noted that the Veteran had skin conditions that caused scarring or disfigurement of the head, face, or neck.  Scarring was described as healed lesion scarring.  He had no benign or malignant skin neoplasms.  There were no systemic manifestations due to any skin disease and the Veteran had not undergone treatment with oral or topical manifestations in the past 12-months for any skin condition.  He had no treatment or procedures other than systemic or topical medications in the past 12-months for exfoliative dermatitis or papulosquamous disorders.  He had no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  It was noted that he had acne or chloracne that affected 40 percent or more of the face and neck.  He had no benign or malignant neoplasm or metastases related to his skin condition.  He had no active lesions on examination and photos were taken of the face, neck and back.  The examiner opined that the Veteran's skin conditions had no impact on his ability to work.





Initial rating in excess of 10 percent for scarring of the face and neck
from November 14, 1996

The Veteran's scarring of the face and neck has been assigned an initial rating of 10 percent, effective November 14, 1996, pursuant to Diagnostic Code 7800.  However, the Veteran contends that the severity of the scars on his face and neck warrant an increased evaluation and suggests that they be considered so on the basis of marked discoloration, color contrast, or the like.

However, the Board finds that under Diagnostic Code 7800 in effect prior to or since August 30, 2002, an initial rating in excess of 10 percent for scarring of the face and neck is not warranted.  A rating in excess of 10 percent under the former criteria for Diagnostic Code 7800 requires that the Veteran have severe disfiguring scars of the head, face, or neck, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  However, the evidence does not demonstrate that the Veteran's scarring of the face and neck has been more than moderately disfiguring.  In addition, there is no evidence of scarring that produced a marked and unsightly deformity of the eyelids, lips, or auricles.  In this regard, on VA examination in August 1997, the Veteran subjectively complained of scarring of the face and examination revealed no more than moderate scarring. 

As noted, ratings of 30, 50, and 80 percent are available when, in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, but here, there was no evidence of any of this symptomatology prior to December 14, 2002.  As such, a 30 percent rating is not warranted based on these criteria.

Nor is the Veteran entitled to a rating in excess of 10 percent under the revised criteria as the evidence does not show visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or two or three characteristics of disfigurement.  As such, a 30 percent is not warranted based on these revised criteria.

In evaluating the Veteran's scars under the former and revised criteria for scars, the Board notes that DCs 7803 and 7804 do not assist the Veteran in obtaining an initial ratings in excess of 10 percent, as 10 percent is the highest possible disability rating under those diagnostic codes.

The Board also finds that a higher disability rating is not warranted under Diagnostic Code 7805 prior to and since August 30, 2002, as the scarring of the Veteran's neck and face did not cause limitation of motion of the head or neck.  Accordingly, Diagnostic Code 7805 cannot provide the basis for an initial rating in excess of 10 percent, prior to or since August 30, 2002.

Finally, the Board finds that under Diagnostic Code 7806 in effect prior to or since August 30, 2002, an initial rating in excess of 10 percent or separate compensable rating for any eczema or dermatitis of the face and neck is not warranted.  Prior to August 30, 2002, there is no evidence that the Veteran had eczema or dermatitis with exudation or itching constant, extension lesions, or marked disfigurement of the face or neck.  Effective August 30, 2002, there was no evidence that the Veteran had dermatitis or eczema; that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, that he required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.

It is important for the Veteran to understand that if he did not have some problems associated with his scarring, there would be no basis to award him a compensable evaluation, let alone a 10 percent rating.  Without considering the Veteran's problems, as a whole, the 10 percent rating cannot be justified, let alone a higher rating.

In summary, the Board finds by a preponderance of the evidence that the Veteran's skin disorder and scarring did not meet, or more nearly approximate, the criteria for a rating greater than 10 percent for any time during the period from November 14, 1996 to the present.  As the preponderance of the evidence is against the claim for an initial increased rating, reasonable doubt may not be resolved in the Veteran's favor.



Initial compensable rating for chloracne scars of the upper back, anterior chest, and penis from November 14, 1996

The Veteran's chloracne scars of the upper back, anterior chest, and penis were rated as noncompensable prior to December 14, 2002, under Diagnostic Code 7805, which directs the scar be rated on limitation of function the affected part.  In a January 2013 brief, the Veteran's representative alleged that he had scarring on his "upper back, anterior chest, and penis" which warrants increased and separate compensable ratings because the scars are superficial with repeated ulceration and cause limitation of function of the affected parts.

However, under both the former and revised criteria of Diagnostic Code 7805 prior to and since August 30, 2002, the Veteran is not entitled to a compensable rating for scars of the scars of the back, anterior chest, or penis as there is no evidence that the scars caused limited function of his back, anterior chest, or penis.

The Board has also considered the Veteran's scars under the former and revised criteria of Diagnostic Code Diagnostic Code 7803 and 7804.  However, the evidence does not show that the Veteran had superficial scars that were poorly nourished with repeated ulceration, tender and painful on objective demonstration, or unstable.  As such, DCs 7803 and 7804 would not afford him an increased initial rating of 10 percent.

The Board has also considered whether the Veteran is entitled to an initial increased rating or separate compensable rating under DC 7806 in effect prior to or since August 30, 2002, an initial rating in excess of 10 percent or a separate compensable rating for any eczema or dermatitis of the back, chest, and penis.  However, there is no evidence that the Veteran had eczema with exfoliation, exudation, or itching that involved an exposed surface or extensive area.  Nor is there evidence of dermatitis or eczema of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroid or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  As such, the Veteran is not entitled to increased or separate compensable ratings for any eczema or dermatitis.

It is important for the Veteran to understand that if he did not have some problems associated with his scarring, there would be no basis to award him service connection for and even a noncompensable rating.  Without considering the Veteran's problems, as a whole, the noncompensable rating cannot be justified, let alone a higher rating.

In summary, the Board finds by a preponderance of the evidence that the Veteran's skin disorder and scarring did not meet, or more nearly approximate, the criteria for a compensable rating for any time during the period from November 14, 1996.  As the preponderance of the evidence is against the claim for an initial increased rating, reasonable doubt may not be resolved in the Veteran's favor.

A rating in excess of 50 percent from December 14, 2002 for a skin disorder

From December 14, 2002, the Veteran's chloracne has been rated as 50 percent disabling pursuant to DCs 7829-7800.  However, the Board finds that under Diagnostic Code in effect prior to and since August 30, 2002, a rating in excess of 50 percent is not warranted.  Prior to August 30, 2002, an 80 percent evaluation is not warranted, as there is no evidence of tissue loss and cicatrization of the face or neck with marked discoloration or color contrast of the skin.  Effective August 30, 2002, an 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips),  or with six or more characteristics of disfigurement.  38 C.F.R. § 7829-7800 (prior to and since August 30, 2002).

As regards to characteristics of disfigurement of the Veteran's head and neck, the Veteran contends that on VA examination in December 2002, 90 percent of the Veteran's face and 100 percent of his neck were affected which meets the criteria of having three or more features affected by the scars.  However, this is an incorrect application of the criteria under the revised DC 7800 which does not rate the head, face, or neck on the basis of the percentage of the skin that is affected.  Alternatively, the Veteran argues that he has 6 or more characteristics of disfigurement: scar 5 or more inches (he had multiple scar covering more than 5 inches); scar at least one-quarter inch wide at widest part (90 percent of his face was covered); surface contour or scar elevated or depressed on palpation( skin was depressed); scar adherent to underlying tissue (had many deep scars) ; skin hypo or hyperpigmented in an area exceeding six square inches (again, 90 percent of his face was affected) ; and skin texture abnormal (his skin was noted to be atrophic).  However, a review of the evidence shows that the Veteran's service-connected scars of the head and neck meet no more than 4 characteristics of disfigurement.  The evidence shows that the Veteran has scars adherent to underlying tissue, depigmented, abnormal skin texture, and surface contour of scar elevated or depressed on palpation.  However, there is no evidence that the Veteran's scars, individually or when added together, are at least five inches (13 cm.) in length; or is at least one-quarter inch wide at widest part.  In fact, on VA examination in December 2002 the examiner noted that each small atrophic scar was approximately 2-3 mm in diameter wide at its widest point.  Because the Veteran's scars meet no more than five of the eight characteristics of disfigurement, a rating in excess of 50 percent is not warranted under the characteristics-of-disfigurement criteria.

Nor is a rating in excess of 50 percent warranted under the other prong of DC 7800-namely, disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  The Veteran's scars, though accompanied with palpable tissue loss, have not caused gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).

In the January 2013 brief, the Veteran's representative stated that the Veteran was entitled to an increased rating of 80 percent under DC 7800 based on the fact that his face was 90 percent affected and his neck was 100 percent affected by the skin disorder; therefore meeting the criteria of having three or more features affected.  However, the criteria of DC 7800 do not rate skin disorder on a basis of the percent of the entire body or exposed area affected.
In this regard, DC 7806 prior to and since August 30, 2002, as previously noted, provides for a rating of 30 percent when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).

However, on VA examination in June 2010, the Veteran's dermatitis, was located on the face, chest and back and was noted to affect 33 percent of the exposed area and 20 percent affected of entire body.  On VA examination in May 2012, the examiner noted that the Veteran's chloracne affected 40 percent or more of the face and neck.  Clearly, these findings do not show that the Veteran's dermatitis and chloracne affected more than 40 percent of the exposed areas.  Clearly, these findings do not show that the Veteran's dermatitis or eczema affected 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas.   As such, the Veteran would not be entitled to an increased rating of 30 percent, let alone an increased rating of 60 percent, for dermatitis under DC 7806 either prior to or since August 30, 2002.  Nor would he be entitled to an increased rating for chloracne under DC 7829 because while it affects 40 percent or more than his face or neck, that would warrant no more than a maximum rating of 30 percent under DC 7829.
 
The Board notes that in a December 2006 notice of disagreement, the Veteran wanted to know why consideration was not given to body parts other than his neck and face, including his low back, stomach, reproductive organ, ears, lips, eyelids, etc.  In this regard, the Board notes that the Veteran only complained of scarring o the face, upper back, chest, and penis on VA examination in April 1997.  On the December 2002 VA examination, a full body examination revealed normal skin on the Veteran's feet, legs, abdomen, and buttocks.  The lay and medical evidence does not reflect any skin disorders or scarring of the lower back, ears, lips, eyelids, or other area of his body such as to warrant a separate or increased rating under any of the applicable diagnostic codes prior to or since August 30, 2002.  The Veteran's own contentions on VA examinations in April 1997, December 2002, June 2010, and May 2012 would not support such a determination and the Veteran has not provided any evidence which support such a finding.

In summary, the Board finds by a preponderance of the evidence that the Veteran's skin disorder and scarring did not meet, or more nearly approximate, the criteria for a rating in excess of 50 percent for any time during the period from December 14, 2002, under the former or revised criteria under DC 7800 or any of the other applicable Diagnostic Codes.  As the preponderance of the evidence is against the claim for an initial increased rating, reasonable doubt may not be resolved in the Veteran's favor.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating in excess of that discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, the testimony by the Veteran before the Board, and statements made during VA examinations.

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded for the Veteran's chloracne and scarring of the face and neck from November 14, 1996; of the upper back, anterior chest, and penis from November 14, 1996; or for scarring or disfigurement of the head, face, or neck since December 14, 2002.

In sum, the Board finds that the preponderance of the evidence is against the claims of 1) entitlement to an initial rating in excess of 10 percent for chloracne and scarring of the face and neck, from November 14, 1996; 2) entitlement to an initial compensable rating for chloracne scars of the upper back, anterior chest, and penis, effective November 14, 1996; and 3) entitlement to a rating in excess of 50 percent for chloracne since December 14, 2002.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  As such, the claims must be denied.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to extraschedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the disability picture presented by the Veteran's skin disorders have been appropriately contemplated by the rating schedule.  Specifically, there is no medical or lay evidence of record that shows that the Veteran's skin disorders have caused marked interference in employment or frequent periods of hospitalization.  In addition, the record does not reflect, nor does the Veteran contend, that he has been prescribed bed rest by a physician during any flare-ups of his skin disorders.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.
The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below.

As regards the earlier effective date for the grant of service connection for the Veteran's chloracne, an effective date earlier than November 14, 1996, even taking as true all facts alleged by the Veteran, is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Hence, no notice or assistance would matter as to this issue and any error in such notice or assistance is harmless.  The Board will therefore provide no further discussion as to its duties to notify and assist.

As regards the Veteran's increased rating claim, in a January 2004 notice letter, the RO advised the Veteran of what the evidence must show in order to establish entitlement to service connection for a skin disorder and described the types of information and evidence that he should submit in support of his claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.

Here, the Veteran is challenging the initial noncompensable rating assigned for his service-connected skin disorder, following the award of service connection.  The Veterans Claims Court, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide him with VCAA notice upon receipt of an NOD expressing disagreement with the initial rating assigned for his claimed disability.
The Board also finds the Veteran has been afforded adequate assistance in regard to the claim. Service treatment records (STRs) and pertinent post-service medical records have been obtained, and the Veteran has been afforded appropriate VA examinations in April 1997, December 2002, June 2010 and May 2012.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

In sum, the duties to notify and assist have been satisfied.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal seeking entitlement to service connection for a right knee disability is dismissed.

The appeal seeking entitlement to an initial compensable rating for residuals of a healed laceration of the left knee is dismissed. 

The appeal seeking an effective date earlier than November 14, 1996, for the grant of service connection for service-connected PTSD is dismissed.

An effective date prior to November 14, 1996, for the grant of service connection for chloracne, is denied.

An initial rating in excess 10 percent for chloracne and scarring of the face and neck, from November 14, 1996 is denied.

An initial compensable rating for chloracne scars of the upper back, anterior chest, and penis from November 14, 1996 is denied.

A rating in excess of 50 percent for chloracne, from December 14, 2002 is denied.


____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


